Citation Nr: 0218031	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  95-24 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability, manifested by edema, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from October 1967 
to October 1969 and served as an Army food service 
specialist in Southwest Asia during Operation Desert 
Shield/Storm from December 1990 to June 1991.  He also had 
a period of active duty for training from July 24, 1990, 
to August 4, 1990.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for a bilateral ankle disorder including swelling and 
damaged nerves.

When the veteran's claim was initially before the Board in 
March 2002, it conducted further development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  After 
the Board completed the development, it provided notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  The veteran's representative 
responded in November 2002 that he did not have anything 
further to submit.  


FINDINGS OF FACT

1.  The veteran had active military service in the 
Southwest Asia theater of operations during the Gulf War.  

2.  The veteran does not currently have tenosynovitis of 
the ankles; his only current disability of the ankles is a 
disability manifested by edema.  

3.  The veteran did not have a disability of the ankles 
during his active service from 1967 to 1969, and he did 
not have a disease or injury in service from 1967 to 1969 
that caused a disability of the ankles.

4.  The record includes evidence that clearly and 
unmistakably establishes that the veteran had a disability 
manifesterd by edema of the ankles befor he began his 
active service in December 1990.

5.  Before he began his active service in December 1990, 
the veteran's disability of the ankles was manifested by 
isolated instances of swelling.

6.  During the veteran's active service from July 1990 to 
August 1991, he had one instance of swelling of the 
ankles.

7.  Since his separation from service in August 1991, the 
veteran's disability of the ankles has been manifested by 
no more than isolated instances of swelling of the ankles. 

8.  The disability manifested by swelling of the ankles 
did not increase in severity during the veteran's period 
of service from December 1990 to June 1991.  


CONCLUSION OF LAW

Service connection for a bilateral ankle disability, 
manifested by edema, to include as due to an undiagnosed 
illness, is denied.  38 U.S.C.A. § 1110, 1111, 1153, 1117 
(West 1991); 38 C.F.R. §§ 3.303(d), 3.304, 3.306, 3.317 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records for the period from October 
1967 to October 1969 reflect that the veteran was seen for 
episodes of hives, associated with peri-orbital edema. The 
service medical records for the period from 1967 to 1969 
do not include references to ankle disorders.

VA treatment records show that the veteran was seen in 
July 1990 for swelling of the face and ankles.  Impression 
was aspirin sensitivity.  

Service medical records show that the veteran was seen in 
January 1991 for a partial tear of the medial head of his 
left gastroc-soleus muscle.  He was seen by the osteopath 
J. H.  The condition was noted to be resolved later in the 
month.  The veteran was seen for pain in his feet in March 
1991.  In a questionnaire dated April 1991, the veteran 
indicated that he had swelling of body parts.  On the back 
of the form, a physician explained that the veteran had 
"ankles swelling."  Although the veteran's lower 
extremities were evaluated as abnormal at his redeployment 
examination in April 1991, on his report of medical 
history form from April 1991, no mention was made of 
swollen ankles.  It was noted only that the veteran had 
pulled a groin muscle.  On his report of medical history 
form, the veteran indicated that he did not have and had 
never had swollen or painful joints.  

In an August 1992 VA hospital summary, the veteran 
described feelings of tingling and that his feet were 
falling asleep after his return from the Gulf.  

In a May 1994 statement, the veteran indicated that he was 
claiming service connection for swelling and nerve damage 
for his bilateral ankles.  

The veteran was afforded a hearing before the RO in 
January 1997, a transcript of which has been associated 
with the claims folder.  He testified that he did not have 
problems with his ankles prior to his entrance on active 
duty.  He stated that the only problem he had was an 
allergic reaction to his face and ankles.  He testified 
that they started swelling after the move into Iraq.  He 
indicated that his feet would swell, and he could not get 
his boots on.  He stated that a doctor put him on profile 
and told him to wear tennis shoes 

The veteran underwent a VA examination for his joints in 
February 2000.  The veteran stated that since returning to 
the United States after his time in the Persian Gulf, his 
ankles and feet swelled one time per day if he was on his 
feet a couple of hours.  Diagnosis was transient dependent 
edema secondary to dependency.  

VA x-rays from February 2000 showed negative studies for 
both ankles.  

The osteopath J. H. submitted a statement dated October 
2000.  He wrote that when he was the battalion surgeon for 
the 623rd Field Artillery mobilized to Southwest Asia, he 
treated the veteran for a widespread tenosynovitis with 
aseptic synovitis particularly affecting his ankles and 
feet.  He wrote that the veteran could not continue 
weight-bearing activities and became disabled due to this 
impairment.  

The osteopath J. H. submitted a statement dated November 
2000, wherein he wrote that he treated the veteran during 
the Gulf War from January to April 1991 during his 
capacity as battalion surgeon for the 623rd Field 
Artillery.  He wrote that the veteran developed a 
recurrent tenosynovitis and recalcitrant synovitis of his 
weight bearing joints, particularly the ankles and feet.  

The veteran underwent a VA orthopedic examination in March 
2001.  Under diagnoses, the examiner wrote recurrent 
swelling of feet and ankles, secondary to dependency, and 
"tenosynovitis not found."  The examiner specifically 
commented that he did not think the recurrent dependent 
swelling of the veteran's feet and ankles were due to 
military service, although the veteran might have had 
similar symptoms while in service.  Regarding the letters 
of the osteopath J. H., the examiner wrote that he did not 
find anything in the service medical records to support 
the encounter the osteopath described (i.e., treating the 
veteran for tenosynovitis).  

At the veteran's August 2002 Board hearing, he indicated 
that his ankles swelled a lot.  He testified that he had 
been profiled for wearing tennis shoes while in service.  
He testified that he wore a plastic foot brace.

As noted in the introduction, the Board developed the 
veteran's claim in March 2002.  The Board asked a VA 
physician to clarify the responses set forth in the March 
2001 VA examination.  The examiner commented that the term 
dependency referred to a dependent edema which meant the 
veteran would be edematous when he stood and the edema 
resolved with laying down or having the feet propped up 
above the level of the heart.  The examiner also commented 
that the veteran's diagnosis of edema was due to the 
diagnosed condition.  The examiner also commented that the 
ankle swelling the veteran indicated he had in an April 
1991 service medical record formulated the edema he 
currently had.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, on November 9, 2000, the VCAA, 
was enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also 
created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most 
part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and scope of assistance VA will provide to 
claimants who file a claim for benefits. 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present 
case, and will be collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there 
is no prejudice to the appellant in proceeding with this 
appeal, because the requirements under the VCAA have been 
satisfied. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the RO notified the veteran 
of the reasons for its decision, as well as the laws and 
regulations applicable to his claim.  This information was 
provided in the January 1994 Statement of the Case as well 
as the April 1997 and March 2000 Supplemental Statements 
of the Case.  In these documents, the RO also provided 
notice of what evidence it had considered.    

In December 2000, the RO sent the veteran a VCCA letter.  
In said letter, the RO asked the veteran to tell it about 
any additional evidence he wanted obtained.  The letter 
told the veteran that the RO was required to make 
reasonable efforts in obtaining relevant records and to 
inform the veteran about the attempts.  Throughout the 
appeal and in the VCAA letter, the veteran has been asked 
to provide VA with information about other evidence that 
might be available, and was told VA would assist him in 
obtaining additional evidence (such as private medical 
reports and reports from federal agencies).  In short, the 
RO has informed the appellant which information and 
evidence that the appellant was to provide to VA and which 
information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 
(b) (2002); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

In view of the development that has been undertaken in 
this claim, further development is not needed to comply 
with VCAA.  The veteran has been informed of the 
information and evidence needed to substantiate his claim, 
and he has been made aware of how VA would assist him in 
obtaining evidence and information.  He has not identified 
any additional, relevant evidence that has not been 
requested or obtained.  He was afforded a VA examination 
to determine the current severity of his ankle disorders.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  


Entitlement to service connection for a bilateral ankle 
disability

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only 
such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (b) (2002).  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the 
natural progression of the disease.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during 
wartime service.  This includes medical facts and 
principles which may be considered to determine whether 
the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during 
service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306. (2002).

Service connection may also be established for a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
to a degree of 10 percent or more not later than December 
31, 2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a) (1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to a physician, and other, 
non-medical indicators that are capable of independent 
verification.  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six 
months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the 
respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal 
weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the veteran's 
own willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).  

Following a careful review of the record, it is determined 
that service connection for a bilateral ankle disability, 
manifested by edema, to include as due to an undiagnosed 
illness, must be denied.  The veteran does not contend 
that he had an ankle disability in his service from 1967 
to 1969, and the service medical records for that period 
do not include any references to an ankle disorder.  
Although the osteopath J. H. remarked that he treated the 
veteran for tenosynovitis of the ankles during the Gulf 
War, a review of the service medical records does not show 
such treatment.  The records show that the osteopath J. H. 
treated the veteran during the Gulf War, but that it was 
for a tear of the gastroc-soleus muscle.  Even if it is 
assumed that the veteran was seen for tenosynovitis during 
service, the evidence shows that he does not currently 
have tenosynovitis.  At the veteran's March 2001 VA 
examination, the examiner specifically commented that 
tenosynovitis was not found.  Also, at the veteran's 
February 2000 VA examination, the examiner only diagnosed 
the veteran with edema.  Thus, if the veteran is to 
warrant service connection, it must be for an ankle 
disability other than tenosynovitis.  

The veteran has only been noted to have edema involving 
the ankles at his most recent VA examinations.  If he were 
to be granted service connection for an ankle disability, 
it would have to be for a disability manifested by edema 
of the ankles, with no diagnosis to account for the edema.  
VA does not generally grant service connection for 
symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not 
in and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  The notable exception to this 
rule is 38 C.F.R. § 3.317, which permits, in some 
circumstances, service connection for signs or symptoms 
which are objective indications of chronic disability, 
even though such disability is due to undiagnosed illness.  

Since the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, he is eligible for 
a grant of service connection as due to an undiagnosed 
illness.  38 C.F.R. § 317(d)(2).  The evidence does show 
that while the veteran was in Southwest Asia in April 
1991, a physician explained that the veteran had "ankles 
swelling."  However, the veteran was also seen for swollen 
ankles by the VA in July 1990.  Thus, even though the 
veteran was presumed to be in sound condition when he 
reentered service to go to the Persian Gulf in December 
1990, the VA treatment record constitutes clear and 
unmistakable evidence that the veteran's edema of the 
ankles preexisted service.  The VA treatment reports were 
written at the time of the treatment involved, and there 
is no reason to doubt their accuracy.  Thus, although it 
must be presumed that the that the veteran did not have a 
disability manifested by ankle edema when he began service 
in December 1990, the objective data recorded in the VA 
treatment reports is sufficient evidence to rebut the 
presumtion. 138 C.F.R. § 3.304(b).  Because the 
presumption of soundness has been rebutted, it is 
necessary to consider whether the pre-existing ankle 
disability increased in severity during the veteran's 
active service from decemebr 1990 to June 1991.

The service medical records only noted one instance of 
swollen ankles.  Also, at the veteran's April 1991 
redeployment examination, no mention was made of swollen 
ankles, and on the veteran's report of medical history 
form, the veteran indicated that he did not have swollen 
joints.  Thus, before servicve, the veteran had isolated 
episodes of ankle edema, and, similarly, during service, 
he had an isolated episode of ankle edema.  Based on these 
findings, it can not be concluded that the veteran's 
preservice edema of the ankles increased in severity 
during service.  38 C.F.R. § 3.306.  

As there is affirmative evidence that the veteran's edema 
of the ankles preexisted his service in the Persian Gulf 
War, under 38 C.F.R. § 3.317(c), the veteran's claim for 
service connection for a bilateral ankle disability, to 
include as due to an undiagnosed illness, must be denied.  

Although the veteran claims that he has edema and 
tenosynovitis from his time in service, he is not a 
medical professional who can make such determinations.  
The veteran is competent to describe symptoms he had 
during service, but as a lay person, he is not competent 
to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim of service connection for a 
bilateral ankle disability, manifested by edema, to 
include as due to an undiagnosed illness must be denied.  
38 U.S.C.A §5107 (West Supp. 2002).


ORDER

Service connection for a bilateral ankle disability, 
manifested by edema, to include as due to an undiagnosed 
illness, is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

